DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 1/5/22 have been fully considered and entered. Claims 198 and 199 have been added as requested.  

Terminal Disclaimer
2.	The terminal disclaimer filed on 1/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10759695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 178-199 are in condition for allowance.
	With regard to independent claims 178 and 188, there is no known teaching or disclosure which reads on the claimed method comprising the claimed method steps in combination with the claimed  aqueous binder solution comprising: Maillard reactants including (i) an amine reactant and (ii) a carbohydrate reactant, wherein the carbohydrate reactant is selected from one or more carbohydrate reactants having one or more reducing sugars, one or more carbohydrate reactants which yield one or more reducing sugars in situ under thermal curing conditions, and combinations thereof and wherein the percent by dry weight of the reducing sugar from the carbohydrate reactant with respect to the total weight of reactants in the aqueous binder solution ranges from about 73% to about 92% and wherein the percent by dry weight of the amine reactant with respect to the total weight of reactants in the aqueous binder solution ranges from about 8% to about 27%. 
A review of related U.S Patents and Applications does not support an obvious double patenting rejection or a prior art rejection. Claims 179-187 and 189-199 are allowable as they depend either directly or indirectly from claims 178 and 188.  Any comments considered necessary by applicant must 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.